fs department of the treasury internal_revenue_service washington d c ve r nme nte nt he division release number release date date date uil we have considered your ruling_request regarding the tax consequences relating to the proposed transactions described below you are exempt from federal_income_tax under sec_501 of the internal_revenue_code hereafter code you are a cooperative under the laws of state your members elect the board_of directors on a one member one vote basis you serve approximately u members to which you provide electrical energy transmission and distribution services while the vast majority of your members are residential you have a small number of commercial members that contribute significantly to your load this small number of commercial members however represents v percent of your total energy and expects a reduction in its demand you also operate a direct broadcast satellite communications business with about w customers as of the date of your ruling_request you plan to expand the types of services you provide in this business to include wireless internet service you are concerned that you will be unable to satisfy the member income test of sec_501 due to the operation of the direct broadcast satellite communications business you are also concerned about vulnerability of your residential customers to electricity rate increases if your industrial customers curtail or cease their operations you have expressed concerns about possible state escheat as it relates to retirement of patronage credits of former members who cannot be located your board_of directors has directed management to develop bylaw modifications which would propose to provide both the direct broadcast services and wireless internet services ona cooperative basis and extend patron status to non-members that participate in both these services pursuant to article vii sec_2 of your bylaws your electric operations and other cooperative services shall be conducted in a manner so that all patrons will furnish capital to you in order to induce patronage and to assure that the cooperative will operate on a non- profit basis the cooperative is obligated to account on a patronage basis to all its patrons for all amounts received and receivable from the furnishing of electric energy in excess of operating costs and expenses properly chargeable against the furnishing of electric energy further your bylaws specify that you are obligated to pay credits to a capital_account for each patron all such amounts in excess of operating costs and expenses your books_and_records are required to be set up in a manner so that at the end of each fiscal_year the amount of capital if any furnished by each patron is clearly reflected and credited in an appropriate record to the capital_account of each patron each patron will be notified of the amount credited to his or her account at a reasonable_time after the end of each fiscal_year you also have added language to your bylaws giving your board_of directors discretion to establish reserves for necessary purposes such as depreciation specific contract risk storm damage and other needs in accordance with revrul_72_36 972_1_cb_151 you are required to maintain records of your members’ interests in such reserves as of date you have allocated and have an unretired patronage capital of x you have amended your bylaws to authorize you to retire the current patronage allocations to current and former members on an accelerated basis this retirement would occur through a payment to the members that would reflect a discount from the stated amount of the allocated payment the proposed redemption program is voluntary you have represented that you will adopt a formal policy stating that in the years that your board_of directors determines that you have sufficient cash to redeem previously allocated capital credits it shall determine the total amount of cash redemption using a 16-year rotation cycle calculated on a first-in_first-out basis your board_of directors has authority to change the redemption cycle depending on your financial condition at the board_of directors’ discretion a portion of the total redemption may be dedicated to a voluntary capital credit discounting for early redemption of outstanding credits the discount rate to be used will be the 20-year treasury bond rate determined as of january directors of the year in question plus an equity risk premium determined by the board_of members and or former members will be offered the opportunity to redeem all or part of their outstanding capital credits early at a discount on a voluntary basis first-come first- served up to the total amount authorized by the board for that year amounts retained by you will be reclassified from allocated equity to class b non-voting retained credits which are redeemable only upon your liquidation you have requested the following rulings your provision of direct broadcast satellite television service to your members on a cooperative basis is a like organization activity contemplated by sec_501 of the code your provision of wireless internet services via satellite to your members on a cooperative basis is a like organization activity contemplated by sec_501 of the code your exemption under sec_501 of the code is not jeopardized by providing direct broadcast satellite television services and wireless internet services via satellite on a cooperative basis following the adoption by the members of the modification of your bylaws to accommodate patronage credit discounting you will be operating_on_a_cooperative_basis and will not jeopardize your tax-exempt status under sec_501 of the code your proposed discounting of equity_capital as contemplated is consistent with the requirements of revrul_72_36 1972_1_cb_151 and will not constitute a forfeiture of patronage capital law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 of the code these characteristics include the following a cooperative must keep adequate_records of each member's rights and interest in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member's rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years revrul_83_170 1983_2_cb_97 describes a cooperative organization formed to provide cable television to its members the revenue_ruling states that the term like organization as used in sec_501 of the code is applicable to those mutual or cooperative organizations that are engaged in activities similar in nature to a public utility-type service and that providing cable television is a public_utility type of service revrul_2002_54 2002_37_irb_528 emphasizes that a public utility-type service is the furnishing or sale of the production transmission and distribution of electricity gas steam or water sewage disposal service or telephone service traditionally where the rates have been established or approved by a state a political division public_utility commission or other similar body of a state or by any agency_or_instrumentality of the united_states it cites revrul_83_170 supra for the conclusion that cable television service is a public utility-type service because it is regulated by the state and notes that public utility-type services also require an extensive infrastructure the construction of which necessitates large capital_investment revrul_2002_55 r b provides that in order to maintain tax exemption under sec_501 the cooperative must compute the percent member income test in each taxable_year the test requires a cooperative to combine all sources of income not otherwise excludable under sec_501 or c and calculate whether more than percent of that income is derived from non-members the cooperative has the burden_of_proof to establish that it satisfies the percent member income test for each taxable_year in 44_tc_305 acq 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization’s operations ie subordination of capital discussion a telecommunications services in revrul_83_170 supra the service holds that a cooperative that provides cable television to its members may qualify for exemption from federal_income_tax as a like organization under sec_501 of the code in the situation here providing direct broadcast satellite television services is similar to cable television service and is also a public_utility tyoe of service therefore this service like the activity described in revrul_83_170 is an activity described within the meaning of sec_501 organizations exempt under sec_501 include electric cooperatives providing electrical energy services and telephone cooperatives if an activity in question does not constitute electric services telephone services or other service specifically enumerated in sec_501 it must be similar or like those activities described in the statutes in revrul_57_240 the service concluded that an organization that provides and maintains a two-way radio system is a like organization for purposes of sec_501 because it has a purpose similar to that of a mutual telephone company allowing members and patrons to communicate with other people in the situation here the provision of wireless internet services via satellite technology will allow your members to communicate with others it serves the same purpose for which the organization described in revrul_57_240 was held to be exempt under sec_501 of the code hence this service is an activity described within the meaning of sec_501 a accordingly your provision of direct broadcast satellite television services and wireless internet services via satellite technology will not jeopardize your exemption under sec_501 of the code b redemption of capital credits at discount sec_501 of the code provides for the federal tax exemption of electric cooperatives including other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acg 1966_1_cb_3 hence to qualify for exemption under sec_501 an organization must be a cooperative and organized and operated as such puget sound plywood supra describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in sec_501 democratic contro requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardless of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making periodic allocations of patronage to members subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members will largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see puget sound plywood supra thus the redemption of capital credits at a discount rate cannot violate any of these cooperative principles in order for the organization to remain exempt under sec_501 revrul_72_36 supra also describes additional requirements that are fundamental to the organization and operations of cooperatives described in sec_501 the revenue_ruling requires that a member's rights and interest in the assets of a cooperative cannot be forfeited upon termination of membership it also requires that upon dissolution a cooperative must distribute any gains from the sales of its assets to those who were members during the period that the assets were owned sec_501 provides that a cooperative exempt under this code section must derive percent or more of its income from members for the sole purpose of meeting losses_and_expenses in order to qualify for and maintain tax exemption the percent member income test requires that percent or more of the cooperative’s income be derived from members and used to pay for services listed in sec_501 see also revrul_2002_54 r b and revrul_2002_55 r b in each particular tax_year the cooperative must combine all income received and calculate under this test the cooperative is not tax-exempt under sec_501 of the code if less than percent of its income is derived from members and used to pay for services listed in sec_501 this private_letter_ruling does not address the issue of whether the redemption of capital credits counts as non-member income under the percent member income test a fundamental tenet of cooperative operation is that the earnings_of a cooperative are allocated and ultimately distributed to its members based on the amount of business patronage done with those members the amount a cooperative_member pays for the cooperative’s services less the cost of providing such services is allocated to the member thus the presumption is that the cooperative’s services are provided at cost to the members but it is impractical for such a cooperative to return immediately all the amounts or earnings to its members because the cooperative needs to have reserves in order to operate meet unexpected expenses or to expand these amounts or earnings are held by the cooperative for a certain period of time as prescribed by cooperative bylaws and are allocated as capital credits to accounts kept for each member these capital credits are returned to the members or former members when the cooperative redeems them ie sends a check for the amount of the capital credits at the end of the prescribed time your bylaws provide for the redemption of capital credits at a discount the redemption will be at a discount ie the capital credits are not paid on the face value of the accounts but at the present_value at the time the redemption is made you will transfer the difference between the discounted amount and the original amount in the capital credit accounts to your net savings account the redemption program will be voluntary to current or former members the primary issue raised by the operation of the redemption program is whether it violates any of the cooperative requirements described in puget sound plywood supra and revrul_72_36 the cooperative principle of democratic control by members is satisfied because the redemption of capital credits at discount will not affect member voting rights or governing rights we also note that the cooperative and its board_of directors and management has fiduciary duties to former members and the former members can enforce their rights in the courts see 78_tc_894 the cooperative principle of operating at cost is satisfied because the members’ right to receive the excess ie capital credits over the cost of electricity service is also not adversely affected the cooperative principle of subordination of capital is satisfied because the proposed redemption program does not adversely affect the members’ control and ownership of the cooperative assets the cooperative requirement that there is no forfeiture of former members’ rights to assets of the cooperative is not violated specifically the redemption program permits members and former members to receive the present_value of their capital credit accounts ie patronage savings at a date earlier than a 20-year holding_period or cycle the discount rate is in accordance with the prevailing market rate thus redeeming the capital credits at a discount rate would not violate cooperative principles and your tax-exempt status under sec_501 would not be jeopardized assuming you meet the percent member income test c transfer to net savings your bylaws provide that amounts retained by you after paying capital credits at a discount will be reclassified from allocated equity to class b non-voting retained credits which are redeemable only upon your liquidation your issue is whether this reclassification to class b non-voting stock violates cooperative principles your bylaws do not violate the cooperative requirements of democratic control by members and non-forfeiture of a member's right to your assets because your directors are subject_to and responsive to the control of the members we note that the members of the cooperative elect the directors and any members may submit resolutions to change the cooperative operations subject_to approval of the majority of members consequently the transfer of capital credits to your net savings under these circumstances does not violate any cooperative requirements and therefore your exempt status under sec_501 is not adversely affected assuming you satisfy the percent member income test for the particular tax_year this ruling does not supersede state escheat or abandoned property laws accordingly based on the foregoing facts and circumstances we rule as follows your provision of direct broadcast satellite television service to your members on a cooperative basis is a like organization activity contemplated by sec_501 of the code your provision of wireless internet services via satellite to your members on a cooperative basis is a like organization activity contemplated by sec_501 of the code your exemption under sec_501 of the code is not jeopardized by providing direct broadcast satellite television services and wireless internet services via satellite on a cooperative basis following the adoption by the members of the modification of your bylaws to accommodate patronage credit discounting you will be operating_on_a_cooperative_basis and will not jeopardize your tax-exempt status under sec_501 of the code your proposed discounting of equity_capital as contemplated is consistent with the requirements of revrul_72_36 1972_1_cb_151 and will not constitute a forfeiture of patronage capital this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely acting manager exempt_organizations technical group enclosure notice
